DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 3-9, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (WO 2014/146198, newly cited) and further in view of (a) Kono (JP 3-189209, of record) and/or Suzuki (US 2009/277557, of record) and (b) Radulescu (WO 98/58810, of record).  It is initially noted that EP 2,979,900 will be relied upon in the rejection as it represents an English equivalent of WO ‘198.    
	As best depicted in Figures 1 and 2, Ono teaches a heavy duty tire construction including an inclined belt defined by first and second belt layers 41, a single inner belt layer 42, and a single outer belt layer 43 having a smallest width among all of the belt layers.  Ono further teaches that belt layers 41 are formed with cords inclined between 10 and 25 degrees (θ1) (Abstract).  

	In such an instance, however, Ono is silent with respect to a radial distance between cords in belt layers 41 and a tread thickness.
In terms of the radial distance, a distance less than or equal to 0.64 mm is consistent with conventional dimensions in belt assemblies of heavy duty tire constructions, as shown for example by Kono (distance A is between 0.2-2.0 times a cord diameter) and/or Suzuki (distance between cords in adjacent belt layers is at most equal to approximately 0.51 mm).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Ono with the claimed radial distance as it corresponds with common dimensions in heavy duty tire constructions and Applicant has not provided a conclusive showing of unexpected results for a distance less than or equal to 0.64 mm.  It is emphasized that the tire of Ono necessarily includes a thickness greater than 0 between cords in respective belt layers and values less than or equal to 0.64 mm are consistent with heavy duty tire constructions. 
Lastly, regarding claim 1, while Ono is silent with respect a crown or tread thickness at a tire centerline.  In any event, the claimed values between 20 mm and 35 mm are consistent with those that are conventionally used in heavy duty tire constructions, as shown for example by Radulescu (Page 5, Lines 1+).  One of ordinary skill in the art at the time of the invention 
Regarding claims 3-5, given the general order of dimensions in said first and second belt layers, as evidenced by Kono and Suzuki, it reasons that a distance between the inner belt layer and the outer belt layer and adjacent belt layers would be less than or equal to 0.70 mm.  Again, distances less than or equal to 0.70 mm are consistent with the general order of dimensions in belt assemblies of heavy duty tire constructions and Applicant has not provided a conclusive showing of unexpected results for such distances.
As to claims 6 and 17, belt layer 43 includes cords inclined at the same angle as the cords in belt layers 41 in the exemplary tire of Ono in Figure 1 (Paragraph 34).  This would correspond with an angle between 10 and 25 degrees with respect to a tire circumferential direction.  However, Ono similarly states that the cord angle in belt layer 43 can be “modified freely”.  This disclosure suggests that cord angles greater than 25 degrees would be within the scope of the claimed invention and such would include those within the extremely broad range of the claimed invention absent a conclusive showing of unexpected results.   
Regarding claims 7 and 16, belt layer 42 is formed with cords inclined between 25 and 50 degrees (θ2) (Abstract).   
As to claim 8, 19, and 20, the general order of dimensions suggests an overall thickness in accordance to the claimed invention.  It is emphasized that the claims are directed to absolute dimensions and it is well taken that larger dimensions are commonly associated with larger tire constructions.  It is further noted that Kono suggests a distance between cords that can be as small as 0.2 times a cord diameter and such is independent of the cord diameter.  Thus, a belt having a ratio of 0.2 and any cord diameter greater than 1.22 mm would satisfy the claimed invention.   
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 3-9, 16, 17, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 5, 2021